    Case 16-30360       Doc 156      Filed 04/10/19 Entered 04/10/19 15:03:30         Desc Main
                                      Document     Page 1 of 3

This order is SIGNED.


Dated: April 10, 2019

                                                                                                       ar




                         IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF UTAH

     In re:
                                                      Bankruptcy Number: 16-30360
         BRETT JASON HAZLETT,
                                                      Chapter 7
                           Debtor.
                                                      Hon. Kevin R. Anderson

                  ORDER RE: MEMORANDUM DECISION ON DEFENDANTS’
                  MOTION FOR SUMMARY JUDGMENT (DOCKET NO. 126)

          The Defendants, Russell B. Weekes and Capstone Law (“Defendants”), filed a Motion for

   Summary Judgment in the above-captioned adversary proceeding on November 20, 2018. See

   Docket No. 126. The Court conducted hearings on the Defendants’ Motion for Summary Judgment

   on January 4, 2019. Steve Rogers appeared on behalf of Defendant Russell B. Weekes, who was

   also in attendance. Laurie Cayton and John Morgan appeared on behalf of the Plaintiff, the United

   States Trustee. Following the conclusion of the hearing on January 4, 2019, the Court took the

   matter under advisement.

          After careful consideration of the relevant documents on the docket, oral argument, and

   after conducting its own independent research of applicable law, the Court issued its Memorandum

   Decision of even date. As set forth in the Memorandum Decision, the Court finds that the actions

   taken by Weekes and Capstone Law did not in this instance, justify the imposition of sanctions.
 Case 16-30360      Doc 156     Filed 04/10/19 Entered 04/10/19 15:03:30            Desc Main
                                 Document     Page 2 of 3


For the reasons set forth in the Memorandum Decision, which the Court incorporates herein

by reference, the Court hereby ORDERS:

       1. The Defendants’ Motion for Summary Judgment [Docket No. 126], is granted.

       2. The procedures and business practices of Defendants in this matter facilitated the

           Debtor’s ability to retain and pay for legal counsel to guide the Debtor through the

           Chapter 7 process with sufficient competence to expeditiously obtain a Chapter 7

           discharge.

       3. Defendants provided adequate explanations and disclosures of the Debtor’s various

           options to seek bankruptcy relief, which options involved different levels of costs,

           services, and methods of payment.

       4. Based on the services provided by Defendants, the Debtor’s financial circumstances at

           the time of the bankruptcy filing, and the Debtor’s successful receipt of a discharge,

           the Court finds that the $2,400 fee charged by Defendants was reasonable.

       5. Defendants' use of e-signatures in this case does not merit the imposition of sanctions.

       6. There is no basis for the Court to impose sanctions or to order Defendants to refund

           any portion of the payments received from the Debtor.
 Case 16-30360          Doc 156      Filed 04/10/19 Entered 04/10/19 15:03:30        Desc Main
                                      Document     Page 3 of 3




                                       ______ooo0ooo______

                   DESIGNATION OF PARTIES TO RECEIVE NOTICE

Service      of   the    foregoing     ORDER     RE:     MEMORANDUM               DECISION    ON
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                            (DOCKET NO.        126)   shall
be served to the parties and in the manner designated below.


By Electronic Service: I certify that the parties of record in this case as identified below, are
registered CM/ECF users:



   •      Leah J. Aston lja@lincolnlaw.com
   •      Laurie A. Cayton tr laurie.cayton@usdoj.gov,
          James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Suzanne.Verhaal@usdoj.gov
   •      Steven M. Rogers srogers@roruss.com,
          nrussell@roruss.com;rorusslaw@gmail.com;paralegal@roruss.com
   •      Kenneth A. Rushton tr KRus8416@aol.com, UT01@ecfcbis.com
   •      Tessa Meyer Santiago tms@lincolnlaw.com, lincolnlaw.tms@gmail.com
   •      United States Trustee USTPRegion19.SK.ECF@usdoj.gov
   •      Russell B. Weekes ecf@capstonelaw.net



By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF system,
the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).



None.
